Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 12, 2022

The Court of Appeals hereby passes the following order:

A23D0027. COREY BROOKS v. TRUE NORTH PROPERTY OWNER A,
    LLC.

      Corey Brooks, proceeding pro se, filed this application for discretionary
review, seeking to appeal an order and judgment entered by the Henry County
Magistrate Court in a dispossessory action. We lack jurisdiction for multiple reasons.
      First, Brooks’s application is untimely. An application for discretionary review
generally may be filed within 30 days of entry of the order sought to be appealed. See
OCGA § 5-6-35 (d). Under OCGA § 44-7-56, however, appeals in dispossessory
actions must be filed within seven days of the date the judgment was entered. See Ray
M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999); see also
Court of Appeals Rule 31 (a). Here, the magistrate court’s order was entered on July
26, 2022, and Brooks filed his application on August 8, which was 13 days later.
      Second, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). Thus, this Court may address magistrate court matters only if they
already have been reviewed by the state or superior court. See Westwind Corp. v.
Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
Absent an appealable state or superior court order, we are unable to entertain
jurisdiction over this case, regardless of its timeliness.
      For each of the above reasons, Brooks’s application is hereby DISMISSED for
lack of jurisdiction.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/12/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.